COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER ON MOTIONS

Appellate case name:        Mark F. Hanks v. The Huntington National Bank

Appellate case number:      01-15-00188-CV

Trial court case number:    1056196

Trial court:                County Civil Court at Law No. 4 of Harris County

       On February 25, 2015, appellant, Mark F. Hanks, timely filed a notice of appeal
from the county court’s final judgment, signed on February 23, 2015, granting appellee,
The Huntington National Bank, possession in this forcible detainer case. See TEX. R.
APP. P. 26.1. After the reporter’s record was filed on May 27, 2015, and the clerk’s
record was filed on May 28, 2015, the appellate record was complete, setting the deadline
for appellant’s brief on June 26, 2015. See id. at 38.6(a). On August 31, 2015, the Clerk
of this Court granted appellant’s third extension of time to file his appellate brief until
September 10, 2015, but warned counsel that no further extensions would be granted.
       On September 10, 2015, appellant filed a “Fourth Motion for Extension of Time to
File Appellant’s Brief and to Correct Reporter’s Record.” Appellant’s counsel contends
that he just recently reviewed the reporter’s record and noticed two alleged inaccurate
transcriptions of one statute at issue, the “Protecting Tenants at Foreclosure Act of 2009”
(“PTFA”). Appellant claims that he needs time either to convince appellee’s counsel to
agree to correct these and other inaccuracies or else to seek an abatement for the trial
court to hold a hearing to settle the dispute. See TEX. R. APP. P. 34.6(e)(1), (2). Thus,
appellant requests that his brief be due within three days of the date on which either the
parties file their agreed-upon corrections to the reporter’s record or any certified
corrections to the reporter’s record by the trial court are filed.
       Under Rule 34.6, if the parties cannot agree over whether or how to correct the
reporter’s record, “the trial court must—after notice and hearing—settle the dispute.”
TEX. R. APP. P. 34.6(e)(2) (emphasis added). However, if the alleged dispute over the
accuracy of the reporter’s record “arises after the reporter’s record has been filed in the
appellate court,” as here, this Court “may submit the dispute to the trial court for
resolution,” but this Court is not required to do so. TEX. R. APP. P. 34.6(e)(3) (emphasis
added). Because the reporter’s record was filed on May 27, 2015, appellant had ample
time to review that record for accuracy. Furthermore, any alleged inaccuracy in the
reporter’s record referring to a different statute instead of the PTFA is a question of law
because appellant can raise it in his appellate brief, not a question of fact that may require
correction.
       Accordingly, appellant’s “Fourth Motion for Extension of Time to File
Appellant’s Brief and to Correct Reporter’s Record” is denied. If appellant fails to file
his appellate brief within 10 days of the date of this Order, his appeal may be subject to
dismissal for want of prosecution. See TEX. R. APP. P. 42.3(b), (c).
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually       Acting for the Court

Date: September 24, 2015




                                              2